Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please amend the Title as follows:
ON-SLIDE STAINING BY PRIMER EXTENSION[[3]]

Reasons for Allowance
Claims 38-57 are allowed because the prior art fails to teach or suggest a composition with sample with plurality of capture agents linked to double-stranded oligonucleotides comprising a first strand and a second strand, the plurality of capture agents chemically cross-linked directly to the biological sample.  Instead, the closest prior art (NOWINSKI, US 5,068,178, issued 11/26/1991) merely teaches to crosslink a primary antibody to a secondary antibody, not the planar sample.  Other prior art only teaches cross-linked substances to samples, but no ligase (US 8,658,780, Figs. 1-2; US 10,731,202, Fig. 1).  Thus, the obviousness and obvious-type double patenting rejections are withdrawn and the claims allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 38-57 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637